El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.
La demanda que estableció don José Sosa Oliva contra la Sucesión de don Manuel Sosa Oliva fué declarada sin lugar y condenado el demandante al pago de las costas. Cuando fué firme esa sentencia la sucesión demandada pre-sentó su memorándum de costas comprendiendo diversas partidas, siendo una de ellas de $4,000 por honorarios de abogado, cantidad que por la oposición a ella del demandante la corte inferior redujo a $3,000 y no conforme aún el de-mandante interpuso esta apelación alegando que es excesiva.
.Para que nosotros estemos en la misma condición que la corte inferior cuando resolvió esa cuestión y para que po-damos apreciar por nosotros mismos el valor de los honora-rios del abogado de la demandada y decidir si es excesivo, se nos ha presentado una transcripción de todo el pleito en que se reclaman, y el estudio que de él hemos hecho nos convence de que aun cuando el apelante reclamó en su de-manda el pago de $23,190.52 que alegó le eran debidos por diversos conceptos y aunque la práctica de la prueba duró dos días, las cuestiones planteadas por la demanda eran de hecho por lo que estimamos que la corte inferior hizo un mal uso de su discreción al fijar la cantidad de $3,000 como ho-*442ñor arios ele abogado ele la demandada y que la cantidad dell,000 es el valor razonable de esos servicios del abogado y en este sentido debe ser modificada la resolución apelada.